Crownhart, J.
The appellants’ counsel presents a rather ingenious argument and a rather elaborate brief, in which he contends in substance that the action of trespass was not maintainable, as the. plaintiffs were not in possession at the time; and no action for waste lies for the reason that waste requires a privity of estate and there was no privity of estate until confirmation of the deed of the sale.
We have examined counsel’s position with care, but we deem it unnecessary to elaborate upon the various propositions of law which he puts forth. We think the true rule, substantiated by authority, is that “the confirmation of a judicial sale relates back to the day of the sale and passes title as of that day, the purchaser being entitled to everything he would have been entitled to if the confirmation and conveyance of title had been contemporaneous with the salé.” 16 Ruling Case Law, 132; 35 Corp. Jur. p. 52, § 74; and authorities cited. This rule accomplishes justice and leaves no hiatus in the title. Here the plaintiffs had purchased the premises at a judicial sale. They were the equitable owners of the premises. They had paid the full purchase price. Nothing was lacking but a formal confirmation. After the sale and pending confirmation the defendants tore out the stanchions, carried them away, and injured the property, without any claim of right or justice, and they now seek to escape the consequences of their wrong *399by technical legal rules which do not and ought not apply to the facts in the case. The trespass was wilful, and the defendants were properly assessed for the damage to the property.
By the Court. — The judgment of the circuit court is affirmed.